— In an action by an insurance company, inter alia, to recover from its insured the amount of a deductible paid by the insurer to a third-party claimant, the defendant appeals from a judgment of the Supreme Court, Queens County, dated September 4, 1985, which, inter alia, granted the plaintiff’s motion for partial summary judgment on its first cause of action, denied the defendant’s cross motion to dismiss that cause of action, and awarded the plaintiff judgment in the principal amount of $1,750,000.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Lonschein at Special Term. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur. [See, 129 Misc 2d 466.]